

EXHIBIT 10.25




HNI Corporation 600 East Second Street, Muscatine, Iowa 52761, Tel 563 272 7400,
Fax 563 272 7347, www.hnicorp.com


hni_logo.gif [hni_logo.gif]


February 16, 2018


Jerry Dittmer                
2687 Becky Thatcher Road
Muscatine, IA 52761


Dear Jerry:


Your retirement as SVP, Strategic Development, HNI Corporation will be effective
February 16, 2018. This letter explains the Separation Pay that will be provided
to you should you choose to sign this letter agreement (“Agreement”), which
includes a release of claims as well as non-competition and non-solicitation
provisions.


Separation Pay. If you sign this Agreement and do not revoke your acceptance of
this Agreement, HNI will provide you with the following payment (“Separation
Pay”):
•
Separation pay in the gross amount of $381,122, less appropriate withholdings
and deductions. This amount will be paid to you in a lump sum payment within a
reasonable period of time after this Agreement becomes effective.



Cooperation. By signing this Agreement, you agree you will cooperate with the
Company with regard to its defense to or prosecution of any actual or potential
investigation, claim, charge or lawsuit brought against, by or involving the
Company, either formally or informally, including but not limited to any
administrative agency charge, federal court or state court lawsuit. Such
cooperation will include, but not be limited to, reviewing documents, providing
the Company and/or its attorneys with accurate and complete information, and
appearing at any meeting, hearing or trial and testifying truthfully regarding
matters about which you have personal knowledge. Any attorneys’ fees and
expenses for attorneys retained by the Company as well as any ordinary and
necessary business expenses which you incur in providing such cooperation to the
Company will be paid or reimbursed by the Company upon your providing
appropriate documentation to the Company.


Claims Not Released; Waiver of Multi-Party Action. You are not waiving any
rights you may have to: (a) your own vested accrued benefits under the Company’s
health, welfare, or retirement benefit plans as of the date your employment
ends; (b) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation laws; (c) pursue claims which by
law cannot be waived by signing this Agreement; (d) enforce this Agreement;
and/or (e) your rights to indemnification by the




--------------------------------------------------------------------------------

Page 2 of 6


Company under the Amended and Restated Indemnity Agreement and your coverage
under the directors and officers liability insurance policies maintained by the
Company. If any claim is not subject to release, to the extent permitted by law,
you waive any right or ability to be a class or collective action representative
or to otherwise participate in any alleged or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company is a
party.


Release of Claims. By signing this Agreement, you agree that in exchange for the
Separation Pay, you (for yourself, your heirs and your representatives) release
and forever discharge HNI Corporation and any of its subsidiaries (including The
HON Company LLC), divisions, affiliates and related entities, whether current or
former, and all their respective officers, directors, shareholders, employees,
insurers, agents and representatives, whether current or former, and the
successors and assigns of each (collectively, “the Company”), from any and all
manner of past, present, or future claims, actions, liability, damages, claims
for attorney’s fees, costs and disbursements, individual or class action claims,
or demands of any kind whatsoever, including but not limited to any claims
arising under Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974, the Fair Labor Standards Act, the Family and
Medical Leave Act, any claims for discrimination or harassment, any other claims
arising under federal, state or local law, or any claims in any manner relating
to your employment with or separation from the Company, whether known or
unknown, arising on or before the date you sign this Agreement.


Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying or assisting in any investigation, hearing or other
proceeding before the U.S. Equal Employment Opportunity Commission or the
National Labor Relations Board or a similar agency enforcing federal, state, or
local anti-discrimination laws. However, to the maximum extent permitted by law,
you agree that if such an administrative claim is made with any enforcement
agency other than the U.S. Securities & Exchange Commission, you will not be
entitled to recover any individual monetary relief or other individual remedies.
In addition, nothing in this Agreement, prohibits you from: (1) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but
not limited to the U.S. Securities and Exchange Commission; or (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law.


Confidential Information, Non-Solicitation and Non-Competition. By signing this
Agreement, you agree:
•
You will not, directly or indirectly, alone or as a partner, officer, director,
employee or consultant, perform services for or in any of the following
companies or any of their affiliates: Global Furniture Group, Kimball
International, Inc., Affordable Interior Systems, Inc., Teknion Corporation,
Herman Miller, Inc., Steelcase Inc., Haworth, Inc., Knoll, Inc., Friant and
Associates, Essendant, Inc., S.P. Richards Company. These obligations will
expire on February 16, 2019.

•
You will not make use of proprietary information acquired by you in your
employment or disclose such information to anyone, and (as a term and condition
of this Agreement) reaffirm your obligation to adhere to the Employee Patents
and Confidential Agreement that you signed (a copy of which is attached). You
also agree to the following provisions and understand the provisions in this
Agreement





--------------------------------------------------------------------------------

Page 3 of 6


will govern if there is a conflict between this Agreement and the Employee
Patents and Confidential Information Agreement you signed:
Confidential Information. In this Agreement, “Confidential Information” means
all trade secrets and all information concerning the Business of the Company
obtained by you during your employment which the Company does not communicate to
the general public. “Business of the Company” includes the researching,
designing, manufacturing, importing, selling, specifying, installing, and
conducting other activities related to office furniture and other products.
Confidential Information includes information given to the Company by others
under conditions of confidence. Examples of Confidential Information include,
but are not limited to, new designs, methods and machinery; improvements to
existing designs, methods and machinery; costs; profits; customer lists;
supplier lists; business plans; as well as other marketing, sales or financial
information.
Promise to Not Disclose Confidential Information. You agree not to directly or
indirectly disclose any Confidential Information to any person or make use of
any Confidential Information.
Non-Solicitation of Members. For one year following the end of your employment
with the Company, you will not, directly or indirectly, contact any Company
member for the purpose of soliciting, recruiting or urging him/her to leave the
Company, or otherwise interfere with such member’s employment relationship with
the Company.
Non-Solicitation of Business Contacts. While employed by the Company and for one
year following the end of employment with the Company, you will not, directly or
indirectly, either alone or in concert with others, (1) take any action that is
designed or intended to have the effect of discouraging any of the Company’s
customers or users of the Company’s products and/or services with which you have
had contact or about which you have Confidential Information from maintaining
their business relationship with the Company; (2) take any action to encourage,
solicit, or recruit any consultant, independent contractor, independent buying
agents, supplier, vendor or other business contact of the Company with which you
have had contact or about which you have Confidential Information to terminate
their business relationship with the Company; (3) accept any business from any
of the Company’s customers or users of the Company’s products and/or services
with which you have had contact or about which you have Confidential
Information; or (4) conduct any business with any consultant, independent
contractor, independent buying agents, supplier, vendor or other business
contact of the Company with which you have had contact or about which you have
Confidential Information. Notwithstanding provisions (3) and (4) of this
paragraph, you may own, provide consulting services for, or be employed by any
dealer that sells HNI products as long as you notify Jeff Lorenger or his
designee regarding such ownership, consulting arrangement or employment within
30 days after it begins. Jeff Lorenger or his designee will consider on a
case-by-case basis any requests from you to own, provide consulting services
for, or be employed by any dealer that does not sell HNI products.
•
The obligations in this Confidential Information, Non-Solicitation and
Non-Competition section are reasonable and necessary to protect the legitimate
interests of the Company. You are aware there may be defenses to the
enforceability of the obligations in this Confidential Information,
Non-Solicitation and Non-Competition section, such as defenses based on time or
territory considerations





--------------------------------------------------------------------------------

Page 4 of 6


and you knowingly, consciously, intentionally, entirely voluntarily, and
irrevocably waive any and all such defenses and agree you will not assert the
same in any action or other proceeding brought by the Company for the purpose of
enforcing any obligations in this Confidential Information, Non-Solicitation and
Non-Competition section.
•
Under the Defend Trade Secrets Act of 2016, you will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is (a) made in confidence to a Federal, State, or local
government official either directly or indirectly, or to an attorney; and solely
for the purpose of reporting or investigating a suspected violation of law; or
(b) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.



Acknowledgments and Affirmations. By signing this Agreement, you acknowledge and
affirm: you are unaware of any accident, illness or injury connected to or
arising out of your employment with the Company; you have not filed or are not
presently a party to any claim against the Company; you have been paid and/or
have received all compensation, wages, bonuses and/or benefits which are due and
payable as of the date you sign this Agreement; you have been granted any leave
to which you were entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws; you have not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including any allegations of corporate fraud; and all of the
Company’s decisions regarding your pay and benefits through the date you sign
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other status protected by law.


By signing this Agreement, you also agree that you:
•
Are responsible for any federal, state and local taxes that may be owed by you
in conjunction with the pay you receive under this Agreement.

•
Will not (directly or indirectly) defame or maliciously disparage the Company,
and will not post or publish any defamatory or maliciously disparaging
information pertaining to the Company on the Internet or in any manner. These
commitments do not restrict you or the Company from complying with a valid legal
process such as a subpoena or court order. These commitments also do not
restrict you from providing information to an enforcement agency such as the
U.S. Securities & Exchange Commission that is directly related to and necessary
for the furtherance of an agency complaint or investigation.

•
Will resign from all officer positions you hold with all HNI companies.

•
Will return all Company property to the Company after your employment ends.

•
Understand that this Agreement is not an admission of any wrongful conduct or
liability on the part of the Company.



Remedies. Because you recognize irreparable damage will result to the Company if
you were to breach any of the provisions in this Agreement (including, but not
limited to, the non-disparagement, non-solicitation and non-competition
provisions), you agree that in the event of any such breach by you, the Company
is entitled, in addition to any other legal or equitable remedies available to
it, to an injunction to restrain any




--------------------------------------------------------------------------------

Page 5 of 6


or all aspects of such breach. In the event of a violation of any
non-solicitation or non-competition provision of this Agreement, the period for
which that provision(s) would remain in effect will be extended for a period of
time equal to that period beginning when such violation commenced and ending
when the activities constituting such violation have been finally terminated in
good faith.


Right to Consider, Right to Revoke and Notice of Right to Attorney. This
Agreement is an important legal document and we want to make sure that you
understand it:


•
We advise you to consult with an attorney prior to signing the Agreement.

•
Please make sure you fully understand the Agreement and what it does. To put it
simply, by signing the Agreement you give up all claims you may have against the
Company.

•
For example, this Agreement waives any claims that you have for age
discrimination under the Age Discrimination in Employment Act.

•
We have attempted to write the Agreement in plain language. If you do not
understand it, please let us know. To answer any questions about the Agreement
and what it means, you should talk to your attorney or anyone else whose advice
you respect.

•
You have 21 calendar days from today to consider this Agreement and decide
whether you want to sign it. You do not have to take the entire time period to
make your decision. If you so choose, you may sign this Agreement before the end
of the period. If you decide to sign the Agreement, please return it to the
Member and Community Relations Department (see address below).



Donna Meade, Vice President, Member & Community Relations
HNI Corporation
600 East Second Street
Muscatine, IA 52761
(563) 272-7360


•
You will have seven calendar days following the date that you signed the
Agreement to revoke it. In fact, the Agreement does not become effective or
enforceable until the seven-day revocation period has expired. However, if you
revoke this Agreement, you will not be entitled to any of the Separation Pay.

•
If you do choose to revoke the Agreement, you must inform the Member and
Community Relations Department in writing before the end of the seventh day
after you sign the Agreement, at the address below:



Donna Meade, Vice President, Member & Community Relations
HNI Corporation
600 East Second Street
Muscatine, IA 52761


This Agreement, when signed by you, replaces any prior agreements or
understandings, and can only be changed by written agreement. If any part of
this Agreement is held invalid, the remainder will remain in effect.






--------------------------------------------------------------------------------

Page 6 of 6


If you so choose, please sign this Agreement and return to me.


Sincerely,
/s/ Donna Meade
 
Donna Meade
 
Vice President, Member & Community Relations
 



Attachment:
Employee Patents and Confidential Information Agreement



I have read this Agreement and understand its terms. I choose to receive the
Separation Pay, as noted above, and voluntarily agree to the terms of this
Agreement intending to waive and release all claims I have or might have against
the Company.


/s/ Jerry Dittmer
 
February 16, 2018
 
Jerry Dittmer
 
Date
 





